Appeal from a judgment of the Supreme Court (Williams, J.), entered September 11, 1990 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to annul Directive 4933 of the Department of Correctional Services.
Petitioner commenced this proceeding challenging Directive 4933 of the Department of Correctional Services (7 NYCRR ch VI) as being violative of his right to due process under the US and NY Constitutions. Initially, we find that petitioner’s application is legally insufficient because it contains only vague and conclusory allegations without any underlying support establishing how he was deprived of anything (see, Matter of Barnes v LaVallee, 39 NY2d 721, 722-723; Matter of Malik v Berlinland, 158 AD2d 836, lv denied 76 NY2d 704). Even if we were to consider the petition, this court has recently upheld *993the constitutionality of this directive (Matter of Malik v Coughlin, 157 AD2d 961). In any event, the daily review of deprivation orders (7 NYCRR 305.2 [c]), the availability of the inmate grievance program (7 NYCRR 304.14) and the fact that an inmate has a judicial remedy to challenge deprivation orders under CPLR article 78 clearly provide due process of law.
Judgment affirmed, without costs. Casey, J. P., Mikoll, Yesawich, Jr., Mercure and Crew III, JJ., concur.